I am unable to concur in that portion of the order directing that judgment be entered in favor of the corporation. In my opinion the case should be remanded for a new trial, and I will give briefly my reasons why.
I am in complete accord with the holding of Justice ROSS that the verdict, which was against the corporation but silent as to its agents and officers, the individual defendants, was not a verdict either for or against the latter. When it was returned in this form, the jury should have been directed by the court to decide the issue between the plaintiff and these defendants but this was not done; the verdict was accepted and the jury discharged instead. The case thereupon stood, so far as the agents were concerned, as though it had never been tried, and whatever rights *Page 316 
the corporation had against them were unaffected thereby. There being no verdict, the court was powerless to proceed upon the theory that the jury had found either for or against the individual defendants. If it had any right at all, under the circumstances, to regard the verdict's silence as a finding either for or against those defendants not mentioned therein, it should have found that it was equivalent to a verdict against them, because there is no escape from the conclusion that it could not hold the corporation guilty of the libelous acts sued on, unless it first found that the agents had committed them, since the only way by which a corporation can act is through its agents, and the court so instructed. So, when the jury said by its verdict that the corporation was responsible, it believed in its own mind, and acted on that belief, that the agents had maliciously published the letter upon which the action was based.
Inasmuch, however, as there was not, so far as the individual defendants were concerned, any verdict at all but merely a mistrial, the action of the court in treating the silence in the verdict as to them as a finding in their favor and rendering judgment thereon for them was, to my mind, not only erroneous but wholly without jurisdiction. The court's power to render judgment either for or against the agents never came into being, because this was impossible until a verdict as to them had been returned, and this never occurred. To hold that the court, in the absence of a verdict, had the right or power to say arbitrarily that there was a finding for the agents and render judgment thereon is nothing more nor less than depriving the individual defendants of their constitutional right to a jury trial in an ordinary case seeking damages for a tort, one of a class of actions that is almost universally tried before a jury. The action was not one in equity wherein the verdict of the jury *Page 317 
is merely advisory nor had a jury been waived. The court's power, therefore, to render judgment on the verdict in favor of the individual defendants was no greater than it would have been to render the same kind of a verdict at the close of a trial in which the jury had disagreed and been discharged.
Hence, as I see it, the judgment in favor of the individual defendants, having been based on a verdict that never existed, either in law or in fact, was void and of no effect, and, since the judgment against the corporation is based wholly on the principle of respondeat superior and cannot, under the great weight of authority, stand unless there is also a verdict against the defendant agents who committed the libel upon which the action is founded, the judgment for the plaintiff against the corporation should be reversed and the case remanded not with instructions to enter judgment in favor of the defendant corporation but for a new trial.